IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 123 DB 2020 (No. 74 RST 2020)
                                           :
LARK NOELLE KURTZ                          :   Attorney Registration No. 309153
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Lehigh County)


                                      ORDER


PER CURIAM


       AND NOW, this 6th day of October, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 29, 2020, is approved and it is ORDERED

that Lark Noelle Kurtz, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.